Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 1 of 16




        EXHIBIT 5
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 2 of 16




(us')
                       USI Insurance Services LLC

                       Disability and Leave Policy
                                 Revised: January 1, 2018
                                           Effective: 1/1/2015


USI’s Philosophy and Disability/Leave Programs

It is USI’s hope and desire to encourage a healthy and productive work environment and lifestyle for its
employees. However, the truth is that regardless of everyone’s best efforts, illness and/or disabilities
and injuries may occur, and may prevent employees from performing the duties of their position at USI.
It is very important for employees to know that USI provides support during bona fide illness and/or
disabilities and injuries; providing peace of mind throughout recovery. For this reason, USI has a
number of salary continuation vehicles and leave programs to offer assistance. (See Appendix –
Family Medical Leave Act (FMLA) Policy for clarification and details.)

The programs available to eligible employees are:
   • Full Pay Short-Term Disability Days after one year of employment
   • Short-Term Disability program offering 60% of wages
   • Statutory (State) Disability/Paid Family Leave programs, in applicable states and
   • Long-Term Disability, offering 60% of wages.

To be eligible to receive these disability related benefits, employees must meet the requirements set
forth in the Short-Term and Long-Term Disability Summary Plan Descriptions (SPDs). Copies of these
SPDs can be found online at the Benefits Intranet Page and/or by contacting the USI Benefits Service
Center. If information contained in this summary of the USI policy or in the Summary Plan Descriptions
contradicts information in the master plan documents or master contracts, the master
contracts/documents shall govern in all cases.


Full Pay Short-Term Disability Days
Beginning on January 1st of the year in which employees will reach their one-year anniversary, they will
automatically receive full pay short-term disability days, (Full Pay STD Days), which is a bank of time
that allows employees to continue wages at 100% during a qualified disability, or to bond with a new
child.

Eligibility
All regular, active USI employees consistently scheduled to work at least 30 hours per work week are
eligible for the Full Pay STD Days in accordance with the accumulation schedule set forth below.


                                                                                                       1


                                                                                                   USI 000310
            Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 3 of 16


Regular, active employees consistently scheduled to work between 20 and 29.99 hours per work week
are eligible for Full Pay STD Days proportionate to that of full-time employees, but are paid only for the
number of hours they would normally be scheduled to work during the time of disability.

Regular, active employees consistently scheduled to work less than 20 hours per week will not accrue
Full Pay STD Days.

Employees who change status from full-time or part-time to a consistently scheduled work week of less
than 20 hours per week will not continue to accrue Full Pay STD Days unless they return to consistently
scheduled hours greater than 20 per week. However, these employees may use the days they have
already accumulated in their bank but will be paid only for the number of hours they would normally be
scheduled to work during the time of disability.

Definition of Wages
Wage replacement under the Full Pay STD Days Bank provides continuation of salary at 100% of
wages, defined as current base salary or Producer draw.

For Producers who do not have a base salary or draw, continuation of wages will be based on benefits
salary. Please refer to page 4 of this policy for additional details on the definition of wages for producers
and non-producers.

Full Pay STD Days Accumulation Schedule
Employees will begin to accrue Full Pay STD Days in the year in which they are expected to reach one
year of service with USI. Employees accrue one day for each calendar year of service (unless
otherwise specified in an Employment Agreement, or Offer of Employment Letter or other
grandfathered arrangement signed by USI.) An employee’s accrual of these Full Pay STD Days begins
on January 1st and ends on December 31st. Employees may continue to accrue Full STD Days until
they have a maximum of 25 Full STD Days in their bank.

                      Service with USI                    Annual Full Pay STD Day Accrual
                    Year of 1st Anniversary                              1 day
                    Year of 2nd Anniversary                              2 days
                    Year of 3rd Anniversary                              3 days
                    Year of 4th Anniversary                              4 days
                    Year of 5th Anniversary                              5 days
                                                         1 day for each year of service, up to a
                       Subsequent Years                  maximum accumulation of 25 banked
                                                                          days.

In addition to this Full Pay STD accrual schedule, eligible employees may choose to roll accrued but
unused Paid Time Off (PTO) into their Full Pay STD banks at the end of each calendar year. This
provision does not apply to California employees.

Once these Full Pay STD Days are accrued, any portion not used in the current calendar year will be
automatically carried over to the next year and continue to remain available in the employee’s Full Pay
STD Days bank, up to a maximum of 25 days.

Full Pay STD days are accrued each January 1st. If an employee is on an approved short term disability
during this period of accrual, he or she should be paid 100% wages until the new Full Pay STD days
are exhausted.

Full Pay STD days may not be used to supplement disability days in which 60% wages are paid.

                                                                                                           2


                                                                                                       USI 000311
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 4 of 16


If an employee is eligible for a state disability plan, (applicable in New Jersey, California, and Rhode
Island), STD 100 payments will be paid by USI, prior to the employee receiving state disability
payments when possible, such as in California. Employees eligible for NY, NJ, and RI disability will
receive both the state payment, and their STD 100 payment from USI. The STD 100 payment will be
less the maximum weekly benefit payable by NY, NJ and RI State.

Using Full Pay STD Days
For your Own Qualified Disability
All active, full-time USI employees may use their accumulated Pay STD Days during their own qualified
disability and continue their wages at 100% after satisfying the disability waiting period of 7 calendar
days and receiving approval from USI’s third-party administrator.

Eligible, active, part-time employees may use their accumulated Full Pay STD Days for their own
qualified short term disability, proportionate to that of full-time employees, but are paid only for the
number of hours they would normally be scheduled to work during the time of disability. Manager’s
discretion should be used when granting Full Pay STD Days in situations where the employee is not
eligible for STD benefits (those working less than 30 hours per week in states without state mandated
STD benefits) and therefore, not subject to approval from USI’s third-party administrator.

Any Full Pay STD Days used to continue wages during a qualified disability will still be counted towards
the maximum period of Short-Term Disability (90 days under USI’s Short-Term Disability policy or the
maximum period allowed under any applicable statutory disability policies).

Employees should contact their local HR Representative for assistance in tracking Full Pay STD Days.

For Child Bonding
Generally speaking, USI associates that have given birth will exhaust their bank of Full Pay STD time
during the period of their own qualified disability. In the event that additional Full Pay STD time or
Exception Bank time is available, associates may use this bank of time for baby bonding purposes.

Effective September 1, 2015, employees taking leave to bond with a newly placed or adopted child may
utilize up to their full bank of Full Pay STD time, provided they identify as the primary care giver.

Associates are also permitted to use up to 10 days of Full Pay STD time from their Full Pay STD time
bank for a paternity leave.

If an employee requests a paternity leave, HR should confirm the number of Full Pay STD days
available to be taken.

For an employee eligible under FMLA for baby bonding (See Appendix – Family Medical Leave Act
(FMLA) Policy for clarification and details.), the Prudential flyer should also be provided as the
employee may qualify for up to 12 weeks of unpaid FMLA time. If an employee is taking more than the
2 weeks of Full Pay STD time, they should use any accrued PTO prior to going unpaid. If a holiday
falls during the period of paternity leave, pay will be made according to the applicable situation. For
example, if an employee is being paid STD 100 they will continue to receive STD 100 pay for the
holiday.

Full Pay STD Days used for child bonding purposes must be taken within 6 months of the child’s birth,
placement or adoption. Full Pay STD Days cannot be used intermittently for these purposes unless
required by state law. FMLA for purposes of baby bonding must be taken within 12 months of the
child’s birth or placement.

Using Full Pay STD Days to Care for a Family Member

                                                                                                           3


                                                                                                     USI 000312
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 5 of 16


In general, Full Pay STD Days may be used for an employee’s own qualified disability or to bond with a
new child. Certain states, including California, Illinois, and Georgia require employers to allow
employees to use a portion of their own Full Day STD Day allocation for the care of an ill family
member.

Where required, USI will allow employees to use STD 100 time, up to one half of their allocation (up to
a maximum of 6 weeks total, paid and unpaid) for a family member’s serious illness and/or disability,
provided proper notification is given by the employee.

When employees use their Full Pay STD Days for this purpose, they will be required to provide a note
from a physician, along with all other required paperwork, supporting the need for their absence upon
or before commencement of this absence, as is required by the terms of the FMLA and/or state laws.

When this practice is not state mandated, employees will use either PTO or be unpaid for the approved
duration of the FML leave to care for a family member.

Overpayment of Full Pay STD Days
If it is determined that the absence is not due to a qualified disability or child bonding leave and any
overpayments have been made, USI may deduct any Full Pay STD Days that have already been paid
out to the employee, as permitted by law.

Full Pay STD Days at Termination
Upon resignation or termination of employment from USI, departing employees are not eligible to
receive pay for any accrued but unused Full Pay STD Days. If an employee is rehired within 84 days of
their termination, any accrued but unused Full Pay STD Days in the sick bank at termination will be
reinstated upon rehire.

Short-Term Disability
If an employee does not have enough time accrued in his or her Full Pay STD Day Bank to cover the
length of his or her disability, USI also offers a Short-Term Disability wage replacement benefit of up to
60% of wages. Full Pay STD days and/or Accrued PTO time may not be used to supplement or replace
disability wages.

Eligibility
All regular, active, full-time USI employees consistently scheduled to work at least 30 hours per work
week with a qualified disability are eligible for company-paid Short-Term Disability wage replacement in
accordance with the terms of the USI Short-Term disability plan.

Employees are covered under the STD plan with employer paid coverage effective the first of the
month following 30 days of service.

If an employee is already out on a leave of absence when they become eligible for company-paid
Short-Term Disability, coverage under the company-paid short-term disability plan will not begin until
the employee returns to work for 1 full day.

Definition of Wages
For USI’s Short-Term and Long-Term Disability benefits, wages are defined as:

Wages for Non-Producers: Wages are defined as your base salary (excluding bonuses, commissions,
overtime pay and other extra compensation) on the last day worked prior to disability. Mid-year
changes to your wages will impact the benefits available to you and your bi-weekly premium, if
applicable.


                                                                                                           4


                                                                                                     USI 000313
             Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 6 of 16


Wages for Producers: Wages are defined as the greater of your base salary OR your 401(k) eligible
wages from the prior October 1 through September 30 period, OR $50,000. 1 Wages are locked in as of
January 1st of each year. Mid-year changes to your compensation will not impact the disability benefits
available to you until the following plan year.

Once a disability has been approved, wage changes will not impact the benefits paid until a new
disability has been established.

Producer Disability True Up Process
As a result of Producers’ unique compensation arrangements, an alternative process will apply:

Producers with Draw - Short Term Disability payments will be based on benefit wage, defined above,
and included with commission in the normal reconciliation process, often known as the “true up
process”.

Producers with Salary - Short Term Disability payments will be based on benefit wage, defined above,
and included with any bonus or commission if a true up process would otherwise occur.

Producers earning Commission Only – Short Term Disability payments will be made based on benefit
wage, defined above, to ensure consistent wage replacement while on an approved leave. These STD
payments will be made in conjunction with any commission that would otherwise be payable during the
approved STD period. In order to account for both STD payments and commission being paid, a bi-
weekly true up of STD payments against commission earned will be implemented, to avoid any
potential overpayment while on approved leave.


Definition of a Qualified Disability
For an illness or injury to be considered a qualified disability as defined by the USI Short-Term (or
Long-Term) Disability Plans, the disability must be the employee’s own serious illness and/or disability
and it must require an absence of more than five (5) consecutive work days. Determination of qualified
disability is made by USI’s third-party administrator, upon receipt of all necessary documentation.
Employees should review the plan document for a detailed definition of qualified disability.

If the employee’s qualifying disability is also a serious health condition within the meaning of the FMLA,
then the employee’s FMLA leave and short-term disability leave will run concurrently. You should be
aware that an employee’s 12-week FMLA entitlement runs concurrently with all other paid leaves
(except Military Service Leave) that are FMLA-qualifying, for which the employee may be out of work
including, but not limited to, short-term and long-term disability, workers’ compensation and PTO days.
This means that for employees who are out on short-term disability with a qualified disability that also
constitutes a serious health condition within the meaning of the FMLA, the time that the employee is out
on short-term disability will run concurrently with and be counted towards the employee’s 12-week
FMLA entitlement.

Elimination Period (Waiting Period)
If an employee has a qualified disability, the 1st day of illness or disability through the 7th calendar
day of illness or disability is considered the elimination (or waiting) period. No disability benefits
are paid during this time. During this period, the employee must use his or her accrued Paid Time Off
(PTO) days for wage continuation.


1
 Producers continue to receive any commission payable while out on Short Term Disability. If LTD benefits become
payable, commission payments will cease, unless otherwise expressly specified in an Employment Agreement or Offer of
Employment Letter.

                                                                                                                       5


                                                                                                                  USI 000314
            Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 7 of 16


If a holiday falls during this period, on an employee’s regularly scheduled work day, the employee will
receive holiday pay and will not need to use a PTO day.

For employees in “Producer” roles who are not eligible for PTO, USI will pay the equivalent of their
base wages or producer draw for the elimination period.

If desired, it is possible to borrow future PTO accrual, up to the accrual attained through the end of the
current calendar year, to cover the elimination period, if the employee signs a PTO Promissory Note.
This provision does not apply to California employees. Please refer to the USI Employee Handbook for
additional information on the PTO policy.

For New Jersey statutory disability benefits only, if the qualified disability extends beyond 21 days, then
disability benefits are payable from the state of NJ via USI’s third-party administrator, for the time during
the elimination period as well.

Applying for Short-Term Disability Benefits
If the employee has no time in his or her Full Pay STD Days bank, or if the employee does not have
enough time in his or her Full Pay STD Days bank to cover the entire disability leave, the employee, if
eligible, may also receive Short-Term Disability insurance wage replacement at up to 60% of wages.
To apply, the employee or the employee’s designee should notify his or her supervisor of the need for
the leave for medical purposes as soon as practicable, as well as an approximation of the duration of
the leave, if possible.

To start a claim, an employee should call USI’s third-party administrator. An employee may obtain a
Telephonic Claims Brochure from his or her HR Representative. If an employee is aware in advance
that he or she will be taking a disability related leave of absence (such as for a scheduled operation)
the employee should obtain the Telephonic Claims Brochure in advance of the disability.

A nurse intake specialist will capture the information and explain the claim process. The intake
specialist will ask for the physician’s telephone number, and USI’s third-party administrator will make
three proactive calls/faxes to the provider. If they are unsuccessful, USI’s third-party administrator will
ask the employee to contact their physician on their behalf. If the FMLA team does not receive
information from the provider within 15 days, they will close the FMLA portion of the claim for lack of
information.

Once USI’s third-party administrator receives the medical information necessary to adjudicate the
claim, a determination of qualified disability will be made.

USI’s third-party administrator may designate an employee’s need for leave due to illness or disability
as an FMLA qualified leave (or as leave under any other applicable state law), and will notify the
employee that the leave is being designated as such. Please see Appendix - FMLA Policy for more
information. Such FMLA leave runs concurrently with disability leave under this policy.

Short-Term Disability Pay
If a determination of qualified disability is made, the employee will receive Short-Term Disability
benefits extending back to the 8th calendar day of disability (after the elimination period). If an
employee has Full-Pay STD Days available to him/her, as described above, he/she will not be paid at
the Short-Term Disability rate until he/she has exhausted that bank of time. Short-Term Disability
benefits are payable at 60% of eligible wages, and are reduced by any payments made by a statutory
(state) disability plan, if applicable.

If a holiday falls within a period of qualifying Short-Term Disability, the employee will receive his or her
Short-Term Disability rate of pay for that holiday. If the Holiday occurs prior to the disability approval by
USI’s third-party administrator, the Holiday will be unpaid until approval is received.
                                                                                                              6


                                                                                                        USI 000315
            Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 8 of 16



Please Note: USI reserves the right to require that, as a condition of continued receipt of STD benefits,
an employee be examined by a Company-designated physician at any time at its discretion at no cost
to the employee. To be eligible for continued benefits under this policy, the employee may be required
to provide additional physician’s statements once every thirty (30) days (or more frequently if
requested), attesting to his/her continued disability and inability to work.

Disabled and Working
On occasion, an employee’s physician may release them to work on a part time basis for a set period of
time. When this occurs, the employee may qualify as disabled and working under the USI Short-Term
Disability plan. During this arrangement, the employee will be paid for any hours worked, and USI’s
third-party administrator will advise of any offset amount to be paid by USI for the time the employee is
considered to be disabled. Please refer to the Short-Term Disability Plan Document on the Benefits
Intranet Page for additional details. For producers who may qualify as disabled and working, the
employee will be paid for hours worked and offset if approved as disabled and working by USI’s Third
Party administrator up to the producer draw/salary.

Duration of Short-Term Disability Benefits
Wage replacement under the Short-Term Disability plan will extend until the employee is no longer
deemed disabled by USI’s third-party administrator, but not longer than 90 days after the first date
of disability. If an employee is certified as disabled beyond 90 days, the claim may transition into
Long-Term Disability with USI’s third-party administrator. Please review the Plan Documents on the
Benefits Intranet page for details.


Statutory (State) Short-Term Disability
In certain states in which USI operates, USI provides employees working in these states with statutory
Short-Term Disability benefits in accordance with applicable state law. These benefits are funded by
both employee and USI contributions. Required employee contributions are automatically withheld from
employee’s paychecks. Payments to which an employee may be eligible through USI’s salary
continuation plan will be reduced by any disability benefits received through these state programs. An
employee is required to report any statutory benefits received to USI’s third-party administrator and to
his/her local HR representative.

Definition of Earnings
Earnings used to calculate an employee’s benefit for state disability programs (where available) will be
in accordance with state mandates.

Applying for Short-Term Disability Benefits
State disability programs in New York and New Jersey are integrated with USI’s third-party
administrator. An employee working in either of these states will apply for state benefits automatically
when contacting USI’s third-party administrator to start a USI Disability claim. If an employee is certified
by USI’s third-party administrator as meeting the state criteria for statutory disability benefits, state
payments will be distributed by USI’s third-party administrator.

Employees working in other states with statutory Short-Term Disability benefits (such as California and
Rhode Island), must apply directly with the state to obtain these disability benefits, in addition to
certifying with USI’s third-party administrator. See your local HR Representative for assistance.

Statutory Short-Term Disability Pay
If an employee works in New York or New Jersey, state disability payments will come directly from
USI’s third-party administrator. If an employee works in any other state with a statutory disability
program, state disability payments will come directly from the state.

                                                                                                           7


                                                                                                       USI 000316
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 9 of 16



Any USI Short-Term or Long-Term Disability payments and employee is eligible for will be reduced by
the monies received from an applicable state disability program.

Duration of Statutory Short-Term Disability Benefits
The duration of statutory Short-Term Disability benefits vary by state. In some instances, statutory
benefits may last 26 weeks or longer.

New York State Paid Family Leave (NY PFL) – Effective January 1, 2018
Effective January 1, 2018, employees working in the state of NY, scheduled for 20+ hours weekly, are
eligible for NY State Paid Family Leave, administered by Prudential, after 26 weeks of employment.

Employees scheduled to work less than 20 hours are eligible after 175 days worked.

Employees can initiate their NY state PFL by contacting Prudential. Employees may request a
Prudential flyer from the USI Benefits Service Center or their HR representative. Claims should be
initiated 30 days prior to the start of the leave when possible, otherwise the claim should be files as
soon as possible to ensure no delay in receipt of payments.

NY PFL can be taken for the following reasons:1. to care for a family member, including a grandparent,
grandchild or domestic partner. 2. To bond with a newborn child, or in cases of adoption or foster care
placement time may be taken within the 1st year. 3. For any qualifying reason as provided for under the
federal Family Medical Leave Act arising from the employee’s spouse, domestic partner, child or parent
being an active duty military duty, or alternatively being notified of an impending call or order to active
military duty.

This is a job protected paid leave that runs concurrent with federal FMLA, and cannot be taken for your
own disability. The benefit is 8 weeks paid at 50% of the employee’s average weekly wage, up to a
weekly maximum of $652.97.This benefit is employee funded through payroll deduction. Please note
that PTO/STD 100 time may not be used to supplement this benefit to 100% of pay.

Long-Term Disability
For qualified disabilities that require recovery times of more than 90 calendar days, USI offers a Long-
Term Disability plan, which provides eligible employees who meet the requirements of the USI Long
Term Disability Plan with replacement of up to 60% of their wages.

Eligibility
All regular, active, full-time USI employees consistently scheduled to work at least 30 hours per work
week with a qualified disability as defined by the USI Long-Term Disability Plan are eligible for Long-
Term Disability (LTD) wage replacement after meeting the 90 day elimination period.

Employees may elect to pay for the coverage themselves with post-tax payroll deductions, in which
case any benefit wages paid in the event of a disability would be completely tax-free. Employees may
also elect to have USI pay for this coverage, and any benefit wages paid would be considered taxable.

Definition of Wages
The definition of wages for Long-Term Disability is the same as for Short-Term Disability, outlined on
page 4 of this document.

Applying for Long-Term Disability Benefits if You Have Already Filed for Short-Term Disability
If the employee has already filed a telephonic claim for Short-Term Disability with USI’s third-party
administrator, he or she does not need to submit another claim form to receive Long-Term Disability
benefits. Additional information may be required at this point, however, and the employee, as well as

                                                                                                           8


                                                                                                       USI 000317
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 10 of 16


the employee’s physician and USI, may be contacted by a Long-Term Disability specialist to provide
this additional information.

Applying for Long-Term Disability Benefits if You Have Not Filed for Short-Term Disability
If an employee has a qualified disability which extends beyond 90 days and has not previously filed a
telephonic claim for Short-Term Disability, then action is required.

The employee should obtain and complete the Application for LTD Income Benefits form from USI’s
third-party administrator. The employee should submit written notification of the claim for Long-Term
Disability benefits (Employee’s Section of the claim form) to USI’s third-party administrator and his or
her local HR Representative by the seventh week of his/her Short-Term disability period. If USI’s third-
party administrator does not receive these forms in a timely manner, the LTD claim evaluation process
will be delayed.

Once the local HR Representative receives the completed Employee’s Section of the claim form, the
HR Representative will complete the Employer’s Section of the claim form and submit to USI’s third-
party administrator.

The employee must submit written proof of disability (Physician’s Section of claim form) directly to USI’s
third-party administrator within 90 days following the Long Term Disability elimination period (see above
for explanation of elimination period under the Long-Term Disability policy).

Long-Term Disability Pay
If a determination of qualified disability is made, the employee will receive Long-Term Disability benefits
extending back to the 91st day of disability (after the elimination period). Long-Term Disability benefits
are payable at 60% of your wages (not to exceed $15,000 per month when employee pays the LTD
premiums, and $10,000 per month when USI pays the premiums) and are reduced by any payments
made by a statutory (state) disability plan, if applicable.

If a holiday falls within a period of qualifying Long-Term Disability, the employee will receive his or her
Long-Term Disability rate of pay for that holiday.

Duration of Long-Term Disability Benefits
Wage replacement under the Long-Term Disability Plan will continue up to the maximum period
prescribed by the Plan Document, located on the Benefits Intranet Page.

Inactive Status
While an employee is out on a disability leave his/her employment status is inactive. This classification
entitles an employee to subsidized participation in the USI employee benefit plans, including medical,
dental, vision and life insurance plans provided employees continue to contribute their portion of the
associated costs. If the leave of absence is paid either through the use of Full Pay STD Days or Short-
Term or Long-Term Disability insurance, the employee contribution towards benefit costs will be
deducted from these payments. If the leave of absence is unpaid or paid entirely by a state disability
plan, employees will be responsible for remitting a check to the USI Benefits Service Center on a
monthly basis for their benefit contributions. If the employee fails to make timely payments to the USI
Benefits Service Center for their portion of the benefit premiums, their coverage may be cancelled and
status changed from inactive to terminated.

Employees out on disability-related leaves of absence (both short and long-term disability in the
aggregate) will be classified as inactive for up to only nine (9) months from the onset of the disability,
unless otherwise required by applicable law. This period is intended to give employees an opportunity
to continue subsidized participation in the USI benefit plans. While you may continue on inactive status
for up to nine (9) months, the employee is not guaranteed employment or reinstatement after their

                                                                                                              9


                                                                                                        USI 000318
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 11 of 16


FMLA period has elapsed, unless required by law, as set forth in the section titled “Reinstatement After
a Disability Leave” of this policy. Once the period of inactive status has elapsed, the employee’s status
will be changed to “terminated.” Employees must be on an approved leave of absence in order to
qualify for this 9 month inactive status. If an employee should no longer be classified as disabled, the
employee’s status will be changed to “terminated” as of the last date disability benefits are approved,
unless otherwise required by law.

Reinstatement After a Disability Leave
If an employee is eligible for FMLA leave, Short-Term and/or Long Term Disability leave will run
concurrently with and count toward the 12-week FMLA- leave of absence. However, once this 12-week
FMLA leave has been exhausted and/or the employee is ineligible for FMLA, USI does not guarantee
reinstatement following a disability leave of absence unless required by applicable law. If an employee
remains out on disability leave that runs concurrently with FMLA leave for longer than 12 weeks, or if an
employee’s disability leave is not FMLA qualifying or the employee is ineligible for FMLA leave, the
employee will not be guaranteed reinstatement to his/her original or an equivalent position. Although
USI will attempt to place the employee in his/her original or an equivalent position, USI, in its discretion,
based upon business needs, may deny reinstatement unless applicable law requires otherwise.

In some circumstances, an employee’s disability may be terminated by USI’s third-party administrator,,
for lack of medical documentation. The employee may be able to reopen the disability claim at a later
date by providing additional medical documentation to USI’s third-party administrator. If employment
with USI has also ended, reopening the disability claim will not impact employment status.


Worker’s Compensation
If an employee’s disability is found to be payable under Worker’s Compensation benefits then no
disability will be payable under the USI Short or Long Term Disability plans. Worker’s Compensation
leave will run concurrently with an employee’s 12 week FMLA entitlement. Please review the Appendix
for additional information on FMLA. Employees should contact their local HR representative for more
information on Worker’s Compensation.


Time Card Completion While on Leave
While an employee is on a leave of absence they will be unable to access their time cards. However an
employee’s HR representative or manager will need to complete their time cards to ensure payment is
made correctly. Please contact the USI Benefit Service Center for questions concerning your USI
disability benefit payment or use of STD 100 or PTO time. For questions concerning payment of state
disability benefits, for NY and NJ please contact USI’s third-party administrator. For CA and RI please
contact the state disability offices directly.




                                                                                                          10


                                                                                                       USI 000319
               Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 12 of 16


                                                         APPENDIX


FAMILY AND MEDICAL LEAVE ACT POLICY
All eligible employees of USI are entitled to take up to 12 workweeks of job-protected unpaid Family
and Medical Leave Act (“FMLA”) leave during any rolling 12-month period for one or more of the
following reasons:
        The employee’s own serious health condition;
        To care for a child, spouse or parent who has a serious health condition; or
        The birth of a child or placement of a child for foster care or adoption. 2
Eligibility
All USI employees are eligible for FMLA leave if they have been employed by USI:
        For at least 12 months (not necessarily consecutive) ; and
        Have completed 1,250 hours of service during the 12-month period prior to the commencement
         of a leave; and
        Work at a USI location that has 50 or more employees within a 75-mile radius.

Amount of Leave that May Be Taken
An eligible employee is entitled to take up to 12 work weeks of unpaid FMLA leave in a 12-month
period for any FMLA-qualifying reason. The 12- month period is a rolling 12-month period. This means
that the Company will measure backward 12 months from the date an employee requests or uses
FMLA leave to determine if that employee has exhausted his/her 12-week entitlement in that 12-month
period. Leave to care for a newborn or newly placed child for adoption or foster care must conclude
within 12 months after the birth or placement of the child.

FMLA Leave Runs Concurrently with All Other Paid Leaves
An employee’s 12-week FMLA entitlement runs concurrently with all other paid leaves that are FMLA-
qualifying, except Military Service Leave, for which the employee may be out of work including, but not
limited to, short-term and long-term disability, workers’ compensation and PTO days.

Requirement for Exhaustion of Paid Leave Before Using Unpaid FMLA Leave
An employee taking leave is required to exhaust all accrued PTO days prior to going on unpaid FMLA
leave. If State regulations differ from this policy, State regulations govern. Once an employee has
exhausted the PTO days the employee is required to take under this policy, the remainder of the FMLA
leave will be unpaid. If an employee wishes to borrow future PTO, please refer to the USI Employee
Handbook for details concerning the advancement of PTO. If a holiday falls during an Employee’s
FMLA-only period, no pay for the holiday will be owed. PTO may be used.

Intermittent or Reduced-Schedule FMLA Leave
Intermittent leave is FMLA leave taken in separate blocks of time due to a single qualifying reason. A
reduced-leave schedule is a leave schedule that reduces an employee’s usual number of working
hours per workweek, or hours per workday.



2
    If your state also has a state FMLA law, you will be eligible for whichever provides the greater benefits.

                                                                                                                  11


                                                                                                                 USI 000320
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 13 of 16


Employees may take FMLA leave for their own serious health condition or to care for a family member
with a serious health condition on an intermittent or reduced-schedule leave basis where medically
necessary for planned and/or unanticipated medical treatment of a serious health condition or for
recovery from treatment or recovery from a serious health condition.
Employees may not take FMLA leave on an intermittent or reduced-schedule leave basis to care for a
newborn child or newly-placed child, unless state laws require.
Intermittent or reduced-schedule leave must be scheduled so as not to unduly disrupt USI’s operations.
When an employee takes intermittent or reduced-schedule leave, USI may temporarily transfer the
employee to an alternative position with equivalent pay and benefits for which the employee is qualified
and that better accommodates a reduced-schedule or intermittent leave schedule.
All employees (both exempt and non-exempt) will have their wages reduced by the amount of unpaid
intermittent FMLA time taken. Employees may receive up to 60% wages during these periods, if the
intermittent FMLA time qualifies under USI’s Short or Long Term Disability policies.
An employee may request an accounting of his or her FMLA time taken and remaining from ’USI's
third-party administrator.

Notice
If the leave is foreseeable, the employee must give at least thirty (30) days advance notice prior to the
commencement of a FMLA leave. If the leave is unexpected, the employee should notify his/her
Supervisor and the Human Resources department as soon as practicable. In all cases where leave is
taken intermittently, the employee, where practicable, must make a reasonable effort to schedule
his/her leave so as not to unduly interrupt Company operations. During an approved intermittent FMLA
leave, an employee must report intermittent leave time taken to USI's third-party administrator within
three weeks of the intermittent time being taken. Intermittent time reported outside of the three week
reporting window will be denied by USI's third-party administrator. Employees requesting an FMLA
leave must call USI's third-party administrator to certify. Note that calling in sick to work is insufficient to
trigger FMLA obligations. The employee’s local HR representative will provide him/her with USI's third-
party administrator FMLA brochure outlining the certification procedure.

Medical Certification
The employee is obligated to provide medical certification from a health care provider to confirm that
the employee or employee’s family member has a serious health condition. For the purposes of a
FMLA leave, a serious health condition is an illness, injury, impairment, or a physical or mental
condition that involves:
         any period of incapacity or treatment in connection with, or consequent to, patient care in a
            hospital, hospice or residential medical care facility;

         any period of incapacity requiring absence from work, school, or other regular daily activities
          for more than three calendar days that also involves continuing treatment by a health care
          provider; or

         continuing treatment by, or under the supervision of, a health care provider for prenatal care,
          or for a chronic or long-term health condition that is so serious that if not treated would likely
          result in a period of incapacity for more than three calendar days.

Certification must be provided to USI's third-party administrator within fifteen (15) days of the leave
request unless it is not possible to do so. Failure to provide the required certification on time may
impact the employee’s ability to take the leave as requested. If the medical certification information
submitted is deemed insufficient, USI's third-party administrator will return the certification, along with a
written explanation of the deficiencies, to the employee to obtain the missing information from the
physician.

                                                                                                             12


                                                                                                           USI 000321
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 14 of 16


USI may require that an employee obtain an opinion from a second health care provider to verify any
information in the medical certification. USI will select and pay for this second health care opinion. If
the first and second opinions conflict, the Company may require a third opinion from a health care
provider approved by and paid for by the Company. The third opinion will be final and binding on both
the Company and the employee.
USI may require that the serious medical condition be re-certified every 30 days except for leave for
pregnancy. In addition, USI requires an employee to report periodically on his/her status and intent to
return to work. If the circumstances of an employee’s leave change, and the employee is able to return
to work earlier than originally indicated, the employee will be required to notify USI at least two days
prior to the date he/she intends to return to work.
An employee returning from FMLA leave taken for his/her own serious health condition must provide
certification from a health care provider that he/she is medically able to resume work.

Availability of Pay and Benefits
During FMLA leave that runs concurrently with leave paid by USI, including short term disability, STD
100, and PTO, all of an employee’s benefits that operate on an accrual basis will continue to accrue.
During FMLA leave that is unpaid, including leaves paid by the state or USI's third-party administrator,
all USI benefits that operate on an accrual basis (e.g., eligibility for Paid Time Off (PTO) benefits) will
cease to accrue during the unpaid leave period.
If you have available time in your Full Pay STD Days bank, this time will be applied to leave for your
own serious health condition. Full Pay STD Days may not be used to continue your wages for family-
related leaves of absence, unless applicable state law dictates otherwise or detailed on pages 1-4 of
this disability policy. See the Employee Handbook for additional information on Full Pay STD Days.
USI will continue to provide group health insurance coverage on the same terms as if you were actively
at work. USI reserves the right to require reimbursement of premium amounts paid on behalf of the
employee for group health coverage on FMLA leave, including circumstances in which employee does
not return to work following the leave. For details on the benefit payment schedule, please contact the
USI Benefits Service Center or the local HR representative. Other benefits, such as life, disability, and
401(k) will be governed by the terms of each benefit plan.

Job Reinstatement/Return to Work
If an employee returns from FMLA leave within 12 weeks of the commencement of the leave, the
employee will be entitled to restoration to his/her original or an equivalent position, with equivalent pay,
benefits and terms of employment. USI's third-party administrator will reach out to the employee within
48 hours of his/her planned return to work to confirm. If an employee remains out on leave for longer
than 12 weeks, the employee will not be guaranteed reinstatement to his/her original or an equivalent
position. In such cases, USI will attempt to place the employee in his/her original or an equivalent
position, but USI may deny reinstatement in its discretion, based upon business needs,
If reinstatement will cause substantial and grievous economic injury to USI operations, certain “key”
employees may be denied their right to reinstatement. A “key” employee is a salaried, eligible
employee who is among the highest paid ten percent (10%) of employees within seventy-five (75) miles
of the worksite. Affected employees will be notified by the Human Resources department at the time a
leave is requested.
An employee is entitled to reinstatement only if he/she would have continued to be employed had
FMLA leave not been taken. Thus, an employee is not entitled to reinstatement if, because of a layoff,
reduction in force or other reason, the employee would not be employed at the time job restoration is
sought.



                                                                                                          13


                                                                                                       USI 000322
           Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 15 of 16


Applying for a Leave
Employees should contact USI’s third-party administrator to apply for FMLA leave. The Benefits Service
Center or your local HR representative will provide USI's third-party administrator contact information
and can answer questions about FMLA leave or this policy.
Where state law varies from the provisions set forth under this policy, the more generous provisions will
prevail. These provisions are outlined in the disability carrier Summary Plan Description booklets
posted on the intranet.

Entitlement to Military Service FMLA
Military Service Leave provides eligible employees unpaid leave for any one, or for a combination of,
the following reasons:
      A “qualifying exigency” arising out of a covered family member’s active duty or call to active duty
       in the Armed Forces in support of a contingency plan; and/or
      To care for a covered family member who has incurred an injury or illness in the line of duty
       while on active duty in the Armed Forces provided that such injury or illness renders the family
       member medically unfit to perform duties of the member’s office, grade, rank or rating.

Qualifying Exigency Leave
An eligible employee may take up to 12 work weeks of leave during any twelve month period when
leave is due to a qualifying exigency. Situations that may qualify for an exigency leave include: short-
notice deployment, military events, childcare/school activities, financial/legal arrangements, counseling,
rest and recuperation, post-deployment activities and/or additional duties related to active duty or call to
active duty.
The 12-month period is a rolling 12-month period. This means that the Company will measure
backward 12 months from the date an employee requests or uses FMLA leave to determine if that
employee has exhausted his/her 12-week entitlement in that 12-month period.

Military Caregiver Leave
An eligible employee may take up to 26 work weeks of leave during a single 12-month period to care
for a service member. The FMLA leave allotment applies per service member, per issue. An eligible
employee may take Caregiver leave for a spouse, parent, son or daughter of any age, or designated
blood relative. If a service member does not designate a Caregiver in writing, multiple family members
at the same level of relationship are all eligible and may choose to take Caregiver leave consecutively
or simultaneously.
The 12-month period is a rolling 12-month period. This means that the Company will measure
backward 12 months from the date an employee requests or uses FMLA leave to determine if that
employee has exhausted his/her 12-week entitlement in that 12-month period.

Dual Purpose Leave
If leave for care for a service member would also qualify as a FMLA leave under the standard FMLA
rules for serious health conditions, the leave will be designated as a Military Service Leave. FMLA
leave designated as Military Service Leave will not be counted against the standard FMLA bank of time.




                                                                                                         14


                                                                                                       USI 000323
          Case 1:19-cv-05997-VEC Document 49-5 Filed 10/23/20 Page 16 of 16


Applying for Military Service Leave
Employees should contact USI's third-party administrator to apply for Military Service Leave. The
employee’s local HR representative will provide USI's third-party administrator contact information and
can answer questions about FMLA leave or this policy.
Where state law varies from the provisions set forth under this policy, the more generous provisions will
prevail.




                                                                                                      15


                                                                                                    USI 000324
